Citation Nr: 1629253	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  09-27 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a back disability.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a sleep disability.

3.  Whether new and material evidence has been received to reopen a claim of service connection for sinusitis.

4.  Whether new and material evidence has been received to reopen a claim of service connection for allergic rhinitis.

5.  Entitlement to service connection for a back disability, to include lumbar degenerative disc disease/degenerative arthritis.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for hypertension.
8.  Entitlement to service connection for a gastrointestinal disability other than a duodenal ulcer and status post hemorrhoidectomy, to include as due to an undiagnosed illness and as secondary to service-connected disabilities.

9.  Entitlement to service connection for a disability manifested by tiredness/fatigue (including chronic fatigue syndrome), to include as due to an undiagnosed illness, as due to exposure to ionizing radiation, and as secondary to service-connected disabilities.

10.  Entitlement to service connection for a skin disability (including proteus mirabilis and neck fissures), to include as due to exposure to ionizing radiation.

11.  Entitlement to service connection for a dental disability for compensation purposes.

12.  Entitlement to service connection for a bilateral neurologic disability of the extremities, to include as secondary to service-connected disabilities.

13.  Entitlement to service connection for sinusitis, to include as secondary to service-connected disabilities.

14.  Entitlement to service connection for allergic rhinitis, to include as secondary to service-connected disabilities.

15.  Entitlement to service connection for fibromyalgia.

16.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left knee.

17.  Entitlement to a separate initial compensable rating for left knee instability.

18.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee.

19.  Entitlement to a separate initial compensable rating for right knee instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from June 1991 to November 2000, which includes service in Southwest Asia.  He received the Army Commendation Medal.

These matters come before the Board of Veterans' Appeals (Board) from February 2008, January 2010, and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Cleveland, Ohio; Pittsburgh, Pennsylvania; and Montgomery, Alabama, respectively.  The RO in Montgomery, Alabama currently has jurisdiction over the Veteran's claims.

The Veteran requested a Board hearing before a Veterans Law Judge either in Washington, DC or at the RO on various substantive appeals (VA Form 9).  His withdrawal of the Board hearing request was most recently received by the agency of original jurisdiction (AOJ) in September 2014 (see the Veteran's response to an August 2014 Board hearing letter).

The Board notes that the AOJ has characterized the sleep, sinusitis, and rhinitis issues on appeal as being entitlement to service connection for sleep apnea, chronic sinusitis, and allergic rhinitis and that these issues have been adjudicated by the AOJ on a de novo basis.  As explained below, however, claims of service connection for a disability manifested by snoring (including sleep apnea), sinusitis, and hay fever (to include allergic rhinitis) were denied in a June 2001 rating decision.  The Veteran did not appeal this decision and new and material evidence was not received within a year of its issuance.  Hence, regardless of the AOJ's actions, the Board must first address the issues of whether new and material evidence has been received to reopen the claims of service connection for a sleep disability, sinusitis, and allergic rhinitis prior to addressing the merits of the claims.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (stating that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the AOJ granted or denied an application to reopen).

Moreover, the issue of entitlement to service connection for Gulf War Syndrome (claimed as undiagnosed illness) has been appealed to the Board as a stand-alone issue.  However, the Veteran has explained that the claim of service connection for Gulf War Syndrome includes the claims of service connection for a gastrointestinal disability, a disability manifested by tiredness/fatigue (including chronic fatigue syndrome), and fibromyalgia.  Accordingly, the matters on appeal have been characterized as shown on the title page of this decision and the claim of service connection for Gulf War Syndrome will be addressed in the context of the appropriate other matters on appeal (as an undiagnosed illness).

Lastly, the RO included the issue of entitlement to service connection for hypothyroidism on a November 2015 "Certification of Appeal" form (VA Form 8).  This issue, however, has never been adjudicated by the AOJ.  Also, the issue of entitlement to service connection for varicose veins was included in a July 2015 statement of the case.  Although it is unclear as to whether the Veteran has expressed an intent to continue his appeal of this issue to the Board, the issue has not been certified to the Board for adjudication.  Thus, the Board will not address the issues of entitlement to service connection for hypothyroidism and varicose veins at this time.

As discussed below, service connection may be awarded for dental conditions for (1) compensation benefits, or (2) outpatient dental treatment purposes.  The Veteran appears to seek dental treatment for his tooth in addition to compensation.  Pursuant to Veterans Benefits Administration (VBA) Fast Letter 12-18 (July 10, 2012), which has since been rescinded and a summary incorporated into VA's Adjudication Manual, claims for outpatient dental treatment submitted to VBA should be referred to the Veterans Health Administration (VHA) for preparation of a dental treatment rating. See also 38 C.F.R. § 3.381 (2015).  In the present case, the record reflects that the Veteran has raised the issue of service connection for outpatient dental treatment purposes but the AOJ (i.e., VBA) has only adjudicated the issue of entitlement to service connection for a dental disorder for compensation purposes.  As there is no indication that any claim for outpatient dental treatment has yet been considered and/or referred to VHA, it is referred to the AOJ (which, in this case, is VHA) for appropriate action.

The issues of entitlement to service connection for a gastrointestinal disability other than a duodenal ulcer and status post hemorrhoidectomy, a disability manifested by tiredness/fatigue (including chronic fatigue syndrome), a skin disability (including proteus mirabilis and neck fissures), a bilateral neurologic disability of the extremities, sinusitis, allergic rhinitis, and fibromyalgia are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's claims of service connection for a back disability, a sleep disability (claimed as snoring), sinusitis, and allergic rhinitis (claimed as hay fever) were originally denied in a June 2001 rating decision on the basis that there was no medical evidence of any such disabilities; the Veteran did not appeal this decision within one year of its issuance and new and material evidence was not received within that year.
 
2.  The Veteran's claim of service connection for a back disability was again denied in a May 2005 rating decision as new and material evidence had not been submitted; the Veteran did not appeal this decision within one year of its issuance and new and material evidence was not received within that year.
 
3.  Evidence received since the June 2001 and May 2005 RO decisions includes information that was not previously considered and which relates to an unestablished fact necessary to substantiate the claims of service connection for a back disability, a sleep disability, sinusitis, and allergic rhinitis, the absence of which was the basis of the previous denials.

4.  The Veteran experienced back symptoms in service and there is post-service continuity of symptomatology of lumbar degenerative disc disease/degenerative arthritis.

5.  The Veteran's sleep apnea had its onset in service. 

6.  The Veteran experienced symptoms of hypertension in service and there is post-service continuity of symptomatology of hypertension.

7.  Degenerative joint disease of the left knee is manifested by pain, swelling, tenderness, stiffness, heat, guarding of movement, crepitus, popping, an abnormal gait, and limitation of motion; knee flexion has been limited to at most 80 degrees; there is no limitation of knee extension and no additional loss of motion due to such factors as weakened movement, excess fatigability, incoordination, pain, or flare ups.

8.  Degenerative joint disease of the right knee is manifested by pain, swelling, tenderness, stiffness, heat, guarding of movement, crepitus, popping, an abnormal gait, and limitation of motion; knee flexion has been limited to at most 90 degrees; there is no limitation of knee extension and no additional loss of motion due to such factors as weakened movement, excess fatigability, incoordination, pain, or flare ups.

9.  There was slight instability of the left knee prior to July 18, 2013, but the knee has been stable during the entire period since that date.

10.  There was slight instability of the right knee prior to July 18, 2013, but the knee has been stable during the entire period since that date.

11.  The Veteran's missing tooth is replaceable and there is no evidence of disability due to trauma or disease such as osteomyelitis, osteoradionecrosis, loss, malunion, or limited motion of the mandible, maxilla, ramus, condyloid process, or hard palate, or loss of substance of the maxilla or mandible.


CONCLUSIONS OF LAW

1.  The RO's June 2001 and May 2005 rating decisions that denied the claims of service connection for a back disability, a sleep disability, sinusitis, and allergic rhinitis are final.  38 U.S.C.A. § 7105(d)(3) (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2015).
 
2.  The evidence received since the June 2001 and May 2005 RO decisions is new and material and sufficient to reopen the claims of service connection for a back disability, a sleep disability, sinusitis, and allergic rhinitis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a).

3.  The criteria for service connection for lumbar degenerative disc disease/degenerative arthritis are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.309(a) (2015).

4.  The criteria for service connection for sleep apnea are met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303. 

5.  The criteria for service connection for hypertension are met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 3.309(a).

6.  The criteria for a rating in excess of 10 percent for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1) , 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5256, 5258-5263 (2015).

7.  The criteria for a rating in excess of 10 percent for degenerative joint disease of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1) , 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5256, 5258-5263.

8.  The criteria for a separate initial 10 percent rating for left knee instability, prior to July 18, 2013, are met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.71a, Diagnostic Code (DC) 5257 (2015). 

9.  The criteria for a separate initial 10 percent rating for right knee instability, prior to July 18, 2013, are met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.71a, Diagnostic Code (DC) 5257.

10.  The criteria for establishing service connection for a dental disability due to missing tooth for compensation purposes have not been met. 38 U.S.C.A. §§ 1110, 1712 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

In light of the Board's favorable decision in reopening the claims of service connection for a back disability, a sleep disability, sinusitis, and allergic rhinitis and as the Board is granting the claims of service connection for a back disability, a sleep disability, and hypertension, the claims are substantiated and there are no further VCAA duties as to these issues.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

As for the claim for increased ratings for degenerative joint disease of the knees, under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in June 2013, the RO notified the Veteran of the evidence needed to substantiate his claim for increased ratings for degenerative joint disease of the knees.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The claimant's veteran status has been substantiated.  He was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the June 2013 letter.  

The Court held in Vazquez-Flores v. Peake that 38 U.S.C.A § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Additionally, the Veteran must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.

Furthermore, the Court directed that as with proper notice for an initial disability rating and consistent with the statutory and regulatory history, the notice must also provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation-e.g., competent lay statements describing symptoms, medical and hospitalization records, medical statements, employer statements, job application rejections, and any other evidence showing an increase in the disability or exceptional circumstances relating to the disability.  Id.

The June 2013 letter told the Veteran that evidence of worsening could substantiate the increased rating claim.  He was notified in the letter that medical or lay evidence could be submitted to substantiate his increased rating claim and was provided with specific examples.  The June 2013 letter also stated that the Veteran could submit statements from individuals who could describe the manner in which his disabilities had worsened.

The June 2013 letter explained that disability ratings are determined by applying VA's rating schedule under which the RO would assign an evaluation rating from 0 to 100 percent, and that it would consider evidence of the nature of the symptoms of the conditions, their severity and duration, and their impact upon employment.  Thus, the duty to notify has been satisfied in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records, all pertinent service personnel records, and all of the identified relevant post-service VA treatment records and private medical records.  In addition, the Veteran was afforded VA examinations to assess the severity of his service-connected knee disabilities.  Although the most recent examination took place in 2014, the Veteran has not reported any changes in his knee disabilities since that time, and the record does not otherwise suggest any changes.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time does not trigger need for a new VA examination, absent evidence of a change in the disability).  Thus, a new VA examination for the service-connected knee disabilities need not be conducted.

Analysis

I. Petition to Reopen

Generally, an RO decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.
New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material. Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

In this case, the RO initially denied the Veteran's claims of service connection for a back disability, a sleep disability (claimed as snoring), sinusitis, and allergic rhinitis (claimed as hay fever) by way of a June 2001 rating decision on the basis that there was no medical evidence of any such disabilities.  Specifically, the RO explained that the evidence pertaining to the claimed snoring failed to show a chronic disability for which compensation could be established.  The Veteran did not have an upper airway or lung disease and his snoring was not shown to be due to any respiratory disease, such as sleep apnea.  As for sinusitis, his service records revealed suspected sinusitis in November 1992, but chronic sinusitis was not shown during a VA examination.  Moreover, although the Veteran may have experienced allergic type reactions to certain substances, a VA examination revealed that he did not have any chronic symptoms until exposed to certain allergens.  There was no indication that he had developed allergic rhinitis or any other chronic disease.  The Veteran was notified of the RO's June 2001 decision, he did not appeal the decision within one year of its issuance, and new and material evidence was not received within that year.  Therefore, the June 2001 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

The Veteran attempted to reopen his claim of service connection for a back disability in November 2004.  The petition to reopen the claim was denied in a May 2005 rating decision as new and material evidence had not been submitted.  The Veteran was notified of the RO's May 2005 decision, he did not appeal the decision within one year of its issuance, and new and material evidence was not received within that year.  Therefore, the May 2005 decision also became final.  See Id.

New evidence received since the June 2001 rating decision which is pertinent to the claims of service connection for a sleep disability, sinusitis, and allergic rhinitis includes a January 2008 examination report from Heidelberg MEDDAC (Heidelberg), a December 2008 examination report from Landstuhl Regional Medical Center (Landstuhl), and a March 2012 examination report from Allman Family Medicine, PC.  This additional evidence includes diagnoses of sleep apnea, sinusitis, and seasonal allergic rhinitis.  Also, pertinent new evidence received since the May 2005 decision includes an October 2011 examination report from H.C. White, M.D. which reveals that the Veteran was diagnosed as having lumbar degenerative disc disease.  In light of this new evidence and the evidence of a continuity of back, sleep, sinusitis, and allergic rhinitis symptomatology in the years since service, the additional evidence pertains to an element of the claims that was previously found to be lacking and raises a reasonable possibility of substantiating the claims.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (evidence raises a reasonable possibility of substantiating a claim if it would trigger VA's duty to provide an examination).  As discussed below, the evidence triggers VA's duty to provide VA examinations to assess the nature and etiology of any current sinusitis and allergic rhinitis.  The evidence is, therefore, new and material, and the claims of service connection for a back disability, a sleep disability, sinusitis, and allergic rhinitis are reopened.

II. Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) competent evidence of a current disability; (2) competent evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a), including arthritis and hypertension, is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) evidence that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).
 
In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Court has held that "symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the December 2008 examination report from Landstuhl, the October 2011 examination report from Dr. White, and a February 2013 VA primary care outpatient treatment note include diagnoses of lumbar degenerative disc disease, sleep apnea, and hypertension.  Thus, a current back disability and current sleep apnea and hypertension have been demonstrated.

There is also evidence of back, sleep apnea, and hypertension symptoms in service, a continuity of back and hypertension symptomatology in the years since service linking the back and hypertension symptoms to the current lumbar degenerative disc disease/degenerative arthritis and hypertension, and evidence of continuous symptoms of sleep apnea in the years since service which indicates that this disability was incurred in service.

The Veteran contends that he began to experience back, sleep, and hypertension symptoms in service.  Service treatment records include a January 1992 record of treatment for a 5 month history of low back pain involving the lumbar muscles.  There was no specific trauma, but the Veteran reported that he engaged in a lot of heavy lifting.  Examination revealed mild low back pain with forward flexion and extension of the spine.  The Veteran was diagnosed as having mechanical low back pain.  He was treated on numerous other occasions between July 1992 and December 1999 for chronic mid and low back pain which radiated to his legs.  He reported during one such evaluation in January 1993 that he had fallen onto his back 5 days prior to the evaluation and he referenced a fall from a truck on other occasions.  He was placed on physical profile due to back pain in February and May 1993 and he reported on several report of medical history forms (to include such forms dated in February and April 1999 and August 2000) that he had a history of daily/recurrent back pain and that he used a back brace to alleviate his symptoms.
Examinations revealed occasional tenderness to palpation of the lumbar spine, limitation of spinal motion, and slight guarding of the right lumbar muscles. Diagnoses of mechanical low back pain, mid thoracic pain, and chronic low back pain were provided.  The Veteran's September 2000 separation examination also refers to a history of back problems.

Service treatment records also reflect that the Veteran sought treatment in August 1999 for a several year history of severe snoring, morning headaches, and chronic fatigue.  Examination revealed that he had a large build and large tonsils and he was to be evaluated for obstructive sleep apnea.  Moreover, elevated blood pressure readings were recorded in October 1997 and September 2000 (150/90 and130/94, respectively).  The Veteran reported a history of "frequent trouble sleeping" and high blood pressure on various occasions during service (including in May 1996, June 1998, February 1999, and August 2000) and the report of his September 2000 separation examination refers to a history of sleep problems and a single instance of elevated blood pressure.

The Veteran initially filed a claim of service connection for a back disability and snoring (VA Form 21-526) in September 2000, prior to his separation from service.  He reported that he carried heavy equipment for prolonged distances in service and fell out of a military vehicle onto his back and that he subsequently developed back problems.  He had been experiencing back pain and snoring ever since service.  He was afforded a VA examination in January 2001, within months of his separation from service, during which he reported that he experienced recurrent back pain, snoring, and occasional elevated blood pressure.   Examination revealed painful spinal flexion and extension and uncomfortable lateral flexion of the spine and blood pressure readings of 128/98, 110/90, and 130/95 were recorded.  The Veteran was diagnosed as having recurrent mechanical back pain and snoring.

Medical records dated from January 2001 to October 2014, the Veteran's November 2004 petition to reopen the claim of service connection for a back disability (VA Form 21-526), an August 2006 service connection claim (VA Form 21-526), "Appeal to Board of Veterans' Appeals" forms (VA Form 9) dated in April 2008 and June 2009, and statements from the Veteran dated in November 2003, November 2004, August 2006, February 2007, and April 2009 reflect that he has continued to report back pain, snoring (which was reported by other service members while in service), difficulty sleeping, interrupted breathing while sleeping (which was observed by his spouse), fatigue, and elevated blood pressure (which was treated with medication) in the years since service.  Examinations and MRIs revealed decreased ranges of spinal motion, mild degenerative disc disease at L5/S1, and occasional elevated blood pressure readings.  Diagnoses of obstructive/organic sleep apnea, hypertension, and degenerative arthritis in the back/lumbar degenerative disc disease were provided.

The Veteran is competent to report symptoms of a back disability, sleep apnea, and hypertension (such as back pain, difficulty sleeping, fatigue, and elevated blood pressure readings) as well as a continuity of symptomatology.  There is no affirmative evidence to explicitly contradict the Veteran's reports, these reports are not inconsistent with the evidence of record, and medical records provide contemporaneous evidence of treatment for back, sleep apnea, and hypertension symptoms dating back to service.  Thus, the Board finds that the reports of continuous back, sleep, and hypertension symptoms in the years since service are credible.

In sum, the weight of the evidence reflects that the Veteran experienced back, sleep, and hypertension symptoms in service, that he has been diagnosed as having current lumbar degenerative disc disease/degenerative arthritis, sleep apnea, and hypertension, and that there has been continuous back, sleep, and hypertension symptoms in the years since service.  There are no medical opinions contrary to a conclusion that the current back disability, sleep apnea, and hypertension are not related to service.  Hence, the weight of the evidence indicates that there has been a continuity of back and hypertension symptomatology in the years since service and that the current sleep apnea and its related symptoms had their onset in service.

In light of the above evidence and resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for the currently diagnosed lumbar degenerative disc disease/degenerative arthritis, sleep apnea, and hypertension have been met.  Hence, service connection for these disabilities is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.

III. Increased Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The Veteran's degenerative joint disease of the knees is rated under 38 C.F.R. § 4.71a, DCs 5003-5260.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2015).  Here, the Veteran's left and right knee disabilities have been partially described as degenerative arthritis (DC 5003), which has been rated on the basis of limitation of knee flexion under DC 5260.  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.   A 10 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003. 

Limitation of knee flexion is rated as follows: a 10 percent rating is warranted when it is limited to 45 degrees; a 20 percent rating is warranted when it is limited to 30 degrees; and a 30 percent rating is warranted when it is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

Limitation of knee extension is rated as follows: a 10 percent rating is warranted when it is limited to 10 degrees; a 20 percent rating is warranted when it is limited to 15 degrees; a 30 percent rating is warranted when it is limited to 20 degrees; a 40 percent rating is warranted when it is limited to 30 degrees; and a 50 percent rating is warranted when it is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261. 

Knee impairment with recurrent subluxation or lateral instability is rated as follows: a 10 percent rating is warranted if the condition is slight; a 20 percent rating is warranted if the condition is moderate; and a 30 percent rating is warranted if the condition is severe.  38 C.F.R. § 4.71a, DC 5257. 

VA's General Counsel has held that separate ratings can be provided for limitation of knee extension and flexion.   VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  

In this case, a November 2010 "Veteran's Application for Compensation and/or Pension" form (VA Form 21-526) and a December 2010 VA physician note include reports of bilateral knee pain and a worsening limp due to the Veteran's service-connected left knee disability.  An examination revealed mild left knee swelling and medial joint line tenderness to palpation of the left knee.  There were full ranges of right and left knee motion, no crepitus, no laxity to varus/valgus stress, no right knee swelling, and no right knee joint line tenderness to palpation.  The Veteran's gait was normal.  X-rays revealed narrowing of both medial femoral tibial compartments (left greater than right) and slight narrowing of the lateral compartments and the femoral patellar joints.  There was no fracture or destructive lesion and no radiopaque foreign bodies.  A diagnosis of bilateral degenerative joint disease of the knees was provided.

During a February 2011 VA examination, the Veteran reported that he experienced left knee weakness, stiffness, swelling, heat, giving way, lack of endurance, and pain.  There was no redness, locking, fatigability, deformity, tenderness, drainage, effusion, subluxation, or dislocation.  Flare ups of knee symptoms occurred as often as 3 times per week and lasted for 9 hours at a time, resulted in knee pain with activity which was 7/10 in intensity and decreased range of knee motion, were precipitated by physical activity and prolonged sitting, and were alleviated by rest and medication (tramadol).  The Veteran experienced difficulty with walking/standing, walking up stairs, getting off the toilet, and moving in general and was unable to stand for prolonged periods.  He underwent surgery for a meniscal tear in 2004 and the residuals included pain.  His disability had not resulted in any incapacitation during the previous 12 months and he had not undergone any joint replacement.

Examination revealed 3 left knee arthroscopic surgery scars.  The scars were all linear, they all measured 1.5 centimeters by 0.5 centimeters, they were not painful on examination, they were all superficial and there was no underlying tissue damage, and there was skin breakdown, inflammation, edema, keloid formation, disfigurement, or limitation of motion/function due to any scar.  The Veteran's gait was abnormal in that he limped to the left leg due to knee pain, but examination of his feet did not reveal any signs of abnormal weight bearing or breakdown, callosities, or any unusual shoe wear pattern.  He used bilateral knee braces due to knee pain, but he did not require any other assistive devices.  There was tenderness and guarding of movement of both knees, bilateral knee crepitus, and left knee popping.  There were no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, malalignment, drainage, subluxation  genu recurvatum, locking pain, or ankylosis with either knee.

The ranges of knee motion were recorded as being flexion to 110 degrees with pain at 110 degrees and extension to 0 degrees with no pain.  The ranges of knee motion remained the same following repetitive motion and joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use of either knee.  The anterior and posterior cruciate ligament stability test of both knees and the medial and lateral collateral ligament stability test of the left knee were within normal limits, but the medial and lateral collateral ligament stability test of the right knee and the medial and lateral meniscus test of both knees were abnormal with slight instability/abnormality.  X-rays of the left knee revealed moderately severe osteoarthritic changes and mild soft tissue swelling, but no joint effusion.  The Veteran was diagnosed as having patella-femoral pain syndrome of the left knee and right knee patellofemoral syndrome.  These disabilities resulted in an inability to stand or walk for prolonged periods.

Medical records dated in June 2011 and June 2012 reflect that the Veteran reported that he experienced bilateral knee pain and that he used bilateral knee braces.  Examinations revealed that there was occasional pain associated with knee motion bilaterally, pain with palpation, and "some slight instability with lateral motion" of both knees.  The ranges of knee motion were "relatively normal."  X-rays of the knees revealed degenerative changes.  The Veteran was diagnosed as having degenerative arthritis.

The report of a VA examination dated on July 18, 2013 indicates that the Veteran reported that he experienced daily chronic bilateral knee pain.  He did not experience any flare ups of knee symptoms.  The ranges of right knee motion were recorded as being flexion to 90 degrees with objective evidence of painful motion at 90 degrees and extension to 0 degrees with no objective evidence of painful motion.  The ranges of left knee motion were recorded as being flexion to 80 degrees with objective evidence of painful motion at 80 degrees.  The range of left knee extension was not specifically reported, but the examiner indicated that there was no objective evidence of painful motion associated with left knee extension.  The ranges of knee motion remained the same following repetitive use testing (left knee extension was noted as being to 0 degrees following repetitive use).  There were no additional limitations in the ranges of knee motion and the lower legs following repetitive use and there was no indication of any functional loss/functional impairment of the knees and lower legs.  

Moreover, there was no tenderness or pain to palpation for joint line or soft tissues of either knee.  Muscle strength associated with knee flexion and extension was normal (5/5) bilaterally, all knee stability tests were normal bilaterally, and there was no evidence or history of any recurrent patellar subluxation/dislocation.  The Veteran did not have any shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial or fibular impairments.  He had not experienced any meniscal conditions or undergone any surgical procedures for a meniscal condition and had not undergone any total knee joint replacement.  He did undergo a left arthroscopic debridement in 2001, but there were no residual signs or symptoms due to the surgery.  There were scars related to the Veteran's knee disabilities, but none of the scars were painful or unstable and the total area of all related scars was not greater than 39 square centimeters (6 square inches).  There were no other pertinent physical findings, complications, conditions, signs, or symptoms related to the Veteran's knee disabilities.  He regularly used bilateral knee braces.  X-rays of the knees revealed degenerative/traumatic arthritis, but there was no x-ray evidence of any patellar subluxation.  A diagnosis of bilateral degenerative joint disease of the knees was provided.  This disability did not impact the Veteran's ability to work.

The Veteran's September 2013 notice of disagreement (VA Form 21-0958) and examination reports from The Orthopaedic Center dated in January and May 2014 include reports of bilateral knee swelling and pain and difficulty sleeping and walking due to knee pain.  The pain was constant, dull and achy in nature, worsened by walking and standing, and 5/10 in intensity.  An examination revealed that there was tenderness to palpation along the medial joint line of both knees.  The ranges of knee motion were "satisfactory" bilaterally and there was no medial or lateral instability.  X-rays revealed significant narrowing involving the medial compartment bilaterally (left worse than right) and changes around the patellofemoral joint.  The Veteran was diagnosed as having advanced bilateral degenerative joint disease of the knees and bilateral knee pain.

A July 2014 VA examination report reflects that the Veteran reported that he experienced chronic daily bilateral knee pain which was aggravated by overuse.  He did not experience any flare ups of knee symptoms.  The ranges of knee motion were recorded as being flexion to 90 degrees with objective evidence of painful motion at 90 degrees bilaterally and extension to 0 degrees with no objective evidence of painful motion bilaterally.  The ranges of knee motion remained the same following repetitive use, there was no additional limitation in the ranges of motion of the knees and lower legs following repetitive use, and there was functional loss/impairment of the knees and lower legs after repetitive use only in terms of less movement than normal and pain on movement.  There was tenderness or pain to palpation for joint line or soft tissues of both knees.  Muscle strength associated with knee flexion and extension was normal (5/5) bilaterally, knee stability tests were all normal bilaterally, and there was no evidence of any recurrent patellar subluxation or dislocation.

The Veteran did not experience any shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial/fibular impairment.  He underwent a left knee debridement in 2001, but there were no residual signs or symptoms due to the surgery, he had not undergone any other knee surgeries, and there was no meniscal condition.  There were scars related to the Veteran's knee disability, but none of the scars were painful or unstable and the total area of all related scars was not greater than 39 square centimeters (6 square inches).  There were no other pertinent physical findings, complications, conditions, signs, or symptoms related to the Veteran's knee disabilities.  He constantly used bilateral knee braces for his knees, but there was no functional impairment of an extremity such that no effective function remained other than that which would have been equally well served by an amputation with prosthesis.  X-rays revealed degenerative/traumatic arthritis, but there was no x-ray evidence of patellar subluxation.  The Veteran was diagnosed as having bilateral degenerative joint disease of the knees.  This disability impacted his ability to work in that it would impair load bearing activities.  The physician who conducted the July 2014 examination concluded that opinions regarding functional limitations during flare ups or with repeated use over time were not feasible because this relied on subjective data.  Thus, such opinions would be the result of mere speculation.

The Veteran reported in an August 2014 statement (VA Form 21-4138) that he did experience flare ups of knee symptoms in that there was bilateral knee swelling and pain (left worse than right).  He used pain medication in order to sleep and woke up frequently from pain.  He had "no meniscus in both knees" and bilateral knee replacements were recommended, but he was unable to undergo the surgery due to obesity.  Also, his knee disabilities impacted not only load bearing activities, but also his ability to sit at a desk while working because knee pain also occurred while sitting and it affected his concentration.  If he worked or sat for more than an hour at a time, he experienced even more pain and stiffness while getting up from a seated position.  He had to move around every hour because the pain was unbearable.

An October 2014 VA physical medicine rehabilitation note includes a report of bilateral knee pain which was aggravated by prolonged walking.  The Veteran's ability to sit for prolonged periods was also impaired.  An examination revealed knee tenderness bilaterally.  McMurray's, Lachman, and varus/valgus testing was negative bilaterally.  The Veteran was diagnosed as having postoperative degenerative joint disease of the left knee.

The above evidence reflects that the symptoms associated with the Veteran's degenerative joint disease of the knees include bilateral knee pain, swelling, tenderness, stiffness, heat, guarding of movement, crepitus, popping, an abnormal gait, and limitation of knee motion.  The Veteran was able to perform right knee flexion to between 90 degrees and 110 degrees and left knee flexion to between 80 degrees and 110 degrees during the February 2011, July 2013, and July 2014 VA examinations.  Knee extension was to 0 degrees bilaterally during all of these examinations.  These ranges of knee motions themselves, and without consideration of potential functional impairment, are contemplated by noncompensable ratings under DCs 5260 and 5261.

As for functional impairment, the Veteran reported during the February 2011 examination that he experienced flare ups of knee symptoms as often as 3 times per week.  These flare ups lasted for 9 hours at a time and resulted in knee pain with activity which was 7/10 in intensity and decreased range of knee motion.  Also, pain began at 110 degrees of knee flexion bilaterally during the February 2011 examination, at 90 degrees of right knee flexion and 80 degrees of left knee flexion during the July 2013 examination, and at 90 degrees of knee flexion bilaterally during the July 2014 examination.  There was no pain associated with knee extension during any examination and the ranges of knee motion remained the same following repetitive use during all examinations.  The examiner who conducted the February 2011 examination specified that joint function was not additionally limited in either knee by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The February 2011 examiner did not, however, address whether there was any additional functional loss or impairment due to flare ups.  Cf. Mitchell, 25 Vet. App. at 43-4.  Nevertheless, the Veteran was afforded additional VA examinations in July 2013 and July 2014 and he did not report any flare ups during these examinations.

There were no additional limitations in the ranges of knee motion and the lower legs following repetitive use during the July 2013 examination and there was no indication during that examination of any functional loss/functional impairment of the knees and lower legs.  Moreover, there was no additional limitation in the ranges of motion of the knees and lower legs following repetitive use during the July 2014 examination and there was functional loss/impairment of the knees and lower legs after repetitive use during that examination only in terms of less movement than normal and pain on movement.  As noted above, bilateral knee pain did not begin until 90 degrees of flexion bilaterally during the July 2014 examination and there was no pain associated with knee extension.  Despite the fact that the Veteran did not report flare ups during the July 2014 examination, the physician who conducted that examination concluded that opinions regarding functional limitations during flare ups or with repeated use over time were not feasible because this relied on subjective data and such opinions would be the result of mere speculation.

The Veteran subsequently reported in his August 2014 statement that he experienced flare ups of knee symptoms in that there was bilateral knee swelling and pain (left worse than right).  He is certainly competent to report the symptoms of his knee disabilities (including flare ups of knee symptoms).  There is nothing to explicitly contradict such reports of flare ups and the Veteran's reports are otherwise consistent with the evidence of record.  Hence, his reports of flare ups are deemed to be credible.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337. 

Regardless of the competent and credible reports of flare ups and despite the fact that there is clinical and/or lay evidence of knee pain, weakness, and lack of endurance during the claim period, the preponderance of the evidence nonetheless supports the conclusion that the Veteran's bilateral knee symptoms most closely approximate the criteria for non compensable ratings under DCs 5260 and 5261.  The Veteran is already in receipt of 10 percent ratings under DC 5003 on the basis of bilateral knee arthritis with noncompensable limitation of knee motion.  The preponderance of the evidence does not support a finding that a compensable rating is warranted under either DC 5260 or 5261.  The flare-ups and other reported functional factors have not been so severe, frequent and/or prolonged to warrant a higher rating.

Even considering pain, flare ups, and other functional factors, the Veteran's knee symptoms have not been shown to be so disabling to actually or effectively result in limitation of knee flexion to at least 45 degrees or limitation of knee extension to at least 10 degrees - the minimal requirements for a rating of 10 percent or higher for limitation of knee flexion and extension under DCs 5260 and 5261.  Hence, ratings in excess of 10 percent for degenerative joint disease of the left and right knees on the basis of limitation of knee motion is not warranted at any time during the claim period.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DCs 5260-5261.

As for knee instability, the evidence dated prior to July 18, 2013 reflects that the Veteran reported giving way of his knees.  During the February 2011 VA examination, the medial and lateral collateral ligament stability test of the right knee and the medial and lateral meniscus test of both knees were abnormal with slight instability/abnormality.  The anterior and posterior cruciate ligament stability test of both knees and the medial and lateral collateral ligament stability test of the left knee were within normal limits.  The medical records dated in June 2011 and June 2012 reveal that there was "some slight instability with lateral motion" of both knees.  In light of the Veteran's general report of giving way of the knees and the clinical findings of slight instability during the February 2011 VA examination and the June 2011 and June 2012 VA evaluations, separate initial 10 percent ratings for slight left and right knee instability are warranted during the entire claim period prior to July 18, 2013.  There is no evidence during this period to indicate moderate knee instability of either knee.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DC 5257. 

With respect to the period since July 18, 2013, the Veteran has reported that he constantly uses a knee brace due to pain.  Nevertheless, he has not specifically reported any knee instability during this period, all knee stability tests have been normal (including such testing conducted during the July 2013 and July 2014 VA examinations), there has been no evidence or history of any recurrent patellar subluxation/dislocation, and there has been no x-ray evidence of patellar subluxation.   In light of the absence of any lay or clinical evidence of knee instability since July 18, 2013, separate compensable ratings for knee instability are not warranted for either the left or right knee at any time since that date.
Additionally, the Veteran is not entitled to a rating under DCs 5256, 5258, or 5262-5263 as there is no evidence of knee ankylosis, locking of either knee, effusion, tibia or fibula impairment, or genu recurvatum at any time during the claim period.  

It is unclear whether there was any semilunar cartilage removal during the Veteran's left knee surgery.  Regardless, a rating under DC 5259 is not warranted at any time during the claim period because the only residual of the left knee surgery is pain.  The Veteran is already receiving a 10 percent disability rating under DCs 5003-5260 due to limitation of knee flexion, and knee pain is contemplated by this 10 percent rating.  Therefore, separate ratings under DCs 5003-5260 and 5259 would constitute prohibited pyramiding.  See 38 C.F.R. § 4.14; see also Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) ("two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology").  

There is evidence of scarring associated with the service-connected knee disabilities.  To warrant a compensable rating under the applicable criteria, a scar would need to involve the head, face or neck and have at least one character of disfigurement (DC 7800); be deep and nonlinear and affect an area or areas of at least 6 square inches (39 square centimeters) (DC 7801); be superficial and nonlinear and affect an area or areas of 144 square inches (929 square centimeters) or greater (DC 7802); be unstable or painful (DC 7804); or have some other disabling effect (DC 7805).  38 C.F.R. § 4.118, DCs 7800-7805 (2015). 

In this case, the knee scarring does not involve the head, face, or neck and there is no evidence that such scarring is deep, nonlinear, affects an area of at least 6 square inches, is unstable or painful, or has any other disabling effects.  Hence, a separate compensable rating for knee scarring is not warranted at any time during the claim period.  Id.  

IV. Extraschedular Consideration

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director of Compensation Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board must specifically address whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The symptoms associated with the Veteran's disability are all contemplated by the appropriate rating criteria as set forth above.  Specifically, his symptoms of knee pain, swelling, tenderness, stiffness, heat, guarding of movement, crepitus, popping, instability, an abnormal gait, weakness, lack of endurance, and limitation of motion are all contemplated by DCs 5003, 5257, 5260, and 5261.  As noted above, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, and the Veteran has not demonstrated any symptomatology that falls outside the scope of the applicable criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

In addition, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  The Veteran is in receipt of service connection for migraine headaches, prostate adenoma with urethral stricture and infertility, degenerative joint disease of the right and left knees, bilateral pes planus, a duodenal ulcer, and status post hemorrhoidectomy.  Also, the Board is granting service connection for lumbar degenerative disc disease/degenerative arthritis, sleep apnea, and hypertension.  The evidence reflects that the Veteran has reportedly been employed during the entire claim period.  The February 2011 VA examination indicates that the Veteran's knee disabilities resulted in an inability to stand or walk for prolonged periods.  The July 2013 VA examination report reflects that the knee disability did not impact the Veteran's ability to work and the examiner who conducted the July 2014 VA examination noted that the Veteran's knee disability impacted his ability to work in that it would impair load bearing activities.  Similarly, the Veteran has reported problems with prolonged sitting, standing, and walking due to his knee disabilities.  Nevertheless, the Veteran has remained employed and there is no evidence of any significant loss of time at work due to a service-connected disability.  The evidence thus reflects that the collective impact of the Veteran's multiple disabilities has not resulted in marked interference with his employment warranting remand for referral for extraschedular consideration.  

V. Total Disability Rating Based on Individual Unemployability (TDIU)

The Court has held that entitlement to a TDIU may be an element of an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

The Veteran has reportedly remained gainfully employed during the entire claim period.  He has not reported, and the evidence does not otherwise reflect, that he has been unemployed during the claim period due solely to service-connected disability or that he has been prevented from securing and following gainful employment due to any such disability.  As there is no evidence of unemployability due to a service-connected disability, the question of entitlement to a TDIU is not raised under Roberson and Rice in this instance.

VI. Dental

Pursuant to VA laws and regulations, compensation is only available for certain types of dental and oral conditions, such as when disability is due to trauma or disease such as osteomyelitis, osteoradionecrosis, loss, malunion, or limited motion of the mandible, maxilla, ramus, condyloid process, or hard palate, or loss of substance of the maxilla or mandible. 38 C.F.R. § 4.150. In a precedent opinion, VA's General Counsel held that dental treatment of teeth during service, to include extractions, does not constitute dental trauma. VAOPGCPREC 5-97 (1997), 62 Fed. Reg. 15, 566 (1997). Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment and cannot be considered for compensation purposes. 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150. The Veteran has indicated that he has a tooth that was cracked or chipped as a result of an Army dentist not aligning the crown properly and requested that the tooth be replaced with an implant.  Service dental records show a chipped tooth caused by eating.  As compensation is warranted for dental disability due to trauma only when it involves loss, malunion, or limited motion of the mandible, maxilla, ramus, condyloid process, or hard palate, or loss of substance of the maxilla or mandible, and is specifically not warranted for replaceable missing teeth to include those treated during service, and here the Veteran seeks compensation for the missing tooth, compensation is precluded by the regulation. The Veteran's claim for dental disability for purposes of compensation must therefore be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

The petition to reopen the claim of entitlement to service connection for a back disability is granted.

The petition to reopen the claim of entitlement to service connection for a sleep disability is granted.

The petition to reopen the claim of entitlement to service connection for sinusitis is granted.

The petition to reopen the claim of entitlement to service connection for allergic rhinitis is granted.

Entitlement to service connection for lumbar degenerative disc disease/degenerative arthritis is granted.

Entitlement to service connection for sleep apnea is granted.

Entitlement to service connection for hypertension is granted.

Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left knee is denied.

Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee is denied.

Entitlement to a separate initial 10 percent rating for left knee instability is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a separate initial 10 percent rating for right knee instability is granted, subject to controlling regulations governing the payment of monetary awards.
Entitlement to service connection for a dental disability for compensation purposes is denied.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of disability, the record indicates that the disability or symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  A veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83.) 

In this case, a February 2011 VA dermatology treatment note and a March 2012 examination report from Allman Family Medicine, PC include diagnoses of gastroesophageal reflux disease (GERD), dissecting cellulitis, and seasonal allergic rhinitis.  Also, medical records (including VA primary care treatment notes dated in January 2010 and February 2013) reflect that the Veteran has reported pain and tingling in his legs and chronic sinus symptoms.  Thus, there is competent evidence of a current gastrointestinal disability other than a duodenal ulcer and status post hemorrhoidectomy, a current skin disability, a current neurologic disability of the extremities, and current sinusitis and allergic rhinitis.  In addition, the Veteran has reported that symptoms of his claimed gastrointestinal disability, skin disability, neurologic disability, sinusitis, and rhinitis had their onset in service and have continued in the years since service.  Service treatment records confirm that the Veteran reported and/or was treated for gastrointestinal symptoms (e.g., nausea, abdominal pain, bloody stools, diarrhea), possible sinusitis, hay fever/allergic rhinitis, and back pain radiating to the legs on various occasions during service.  In the alternative, he contends that his claimed gastrointestinal disability is related to his already service-connected duodenal ulcer and/or status post hemorrhoidectomy, that his claimed neurologic disability is related to his service-connected knee disabilities and/or pes planus, and that his claimed sinusitis and allergic rhinitis are secondary to his service-connected duodenal ulcer and/or migraine headaches.  Lastly, an October 2014 VA physical medicine and rehabilitation note includes a diagnosis of low back pain with possible lumbar radiculopathy.

Hence, there is competent evidence of a current gastrointestinal disability other than a duodenal ulcer and status post hemorrhoidectomy, a current skin disability, a current neurologic disability of the extremities, and current sinusitis and allergic rhinitis and evidence that these claimed disabilities may be related to service and/or a service-connected disability.  Therefore, VA's duty to obtain examinations as to the nature and etiology of any such disabilities is triggered.   Such examinations are needed to determine whether the Veteran has a current neurologic disability of the extremities and current sinusitis and to obtain medical opinions as to the etiology of any such disabilities and of the current gastrointestinal disability, skin disability, and allergic rhinitis.

As for the claim of service connection for a disability manifested by tiredness/fatigue, the Veteran was afforded a VA chronic fatigue syndrome examination in July 2013.  The examiner concluded that there was no diagnosis or treatment for chronic fatigue syndrome and that the Veteran did not meet the criteria for a diagnosis of chronic fatigue syndrome.  Therefore, no further opinion was given as to the etiology of any chronic fatigue syndrome.  However, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of "a qualifying chronic disability" that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1) (2015).  For purposes of 38 C.F.R. § 3.317, qualifying chronic disabilities include, among other things, an undiagnosed illness.  38 C.F.R. § 3.317(a)(2).  Fatigue is a sign or symptom that may be a manifestation of an undiagnosed illness.  38 C.F.R. § 3.317(b) .

The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, his service treatment records include references to fatigue, and he has reportedly continued to experience tiredness/fatigue in the years since service.  He also contends that his tiredness/fatigue is related to his service-connected degenerative joint disease of the knees, duodenal ulcer, pes planus, and/or migraine headaches.  In light of these facts, a remand is necessary to afford the Veteran a new VA examination to obtain an opinion as to the nature and etiology of any disability manifested by tiredness/fatigue and to determine whether the Veteran's fatigue is the result of any disability other than chronic fatigue syndrome (including an undiagnosed illness).

Updated VA treatment records should also be secured upon remand.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1.  Obtain and associate with the file all outstanding VA records of the Veteran's treatment, to specifically include:

(a)  all records from the South Texas Veterans Health Care System dated from August 2012 through the present;

(b)  all records from the VA Medical Center in Birmingham, Alabama dated from October 2014 through the present; and

(c)  all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.  If unable to obtain any identified records, take action in accordance with 38 C.F.R. § 3.159(e).

2.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to assess the nature and etiology of any current gastrointestinal disability other than a duodenal ulcer and status post hemorrhoidectomy.  All indicated tests and studies shall be conducted.

All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should answer the following questions:

(a)  Are any of the Veteran's gastrointestinal symptoms that have been present since August 2006 due to a distinct and identifiable disability other than a duodenal ulcer and status post hemorrhoidectomy?

(b)  If any current gastrointestinal symptom is related to a distinct and identifiable disability other than a duodenal ulcer and status post hemorrhoidectomy, is it at least as likely as not (50 percent probability or more) that the current disability had its onset during service, is related to the Veteran's gastrointestinal problems in service, or is otherwise the result of a disease or injury in service?

(c)  If any current gastrointestinal symptom is related to a distinct and identifiable disability other than a duodenal ulcer and status post hemorrhoidectomy, is it at least as likely as not (50 percent probability or more) that the current disability was either (i) caused or (ii) aggravated by the Veteran's service-connected duodenal ulcer and/or status post hemorrhoidectomy?

If the current gastrointestinal disability was aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

(d) If any gastrointestinal symptom that has been present since August 2006 is not due to a distinct and identifiable disability, is it at least as likely as not (50 percent probability or more) that the symptom represents an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's service in Southwest Asia or a medically unexplained chronic multisymptom illness which is defined by a cluster of signs or symptoms (such as a functional gastrointestinal disorder as opposed to a structural gastrointestinal disease)?  If so, the examiner should also describe the extent to which the illness has manifested. 

In formulating the above opinions, the examiner should specifically acknowledge and comment on any gastrointestinal disability diagnosed/gastrointestinal symptom experienced since August 2006 (including, but not limited to, GERD), all reports of and instances of treatment for gastrointestinal problems in the Veteran's service treatment records, and his reports of gastrointestinal problems in the years since service.

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran (including his reports of a continuity of gastrointestinal symptomatology in the years since service) must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms or a continuity since service, the examiner must provide a reason for doing so.  

3.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to assess the nature and etiology of any current disability manifested by tiredness/fatigue.  All indicated tests and studies shall be conducted.

All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner should answer the following questions:

(a)  Is any tiredness/fatigue that has been present since August 2006 due to a distinct and identifiable disability?

(b)  If any current tiredness/fatigue is related to a distinct and identifiable disability, is it at least as likely as not (50 percent probability or more) that the current disability had its onset during service, is related to the Veteran's fatigue in service, or is otherwise the result of a disease or injury in service?
(c)  If any current tiredness/fatigue is related to a distinct and identifiable disability, is it at least as likely as not (50 percent probability or more) that the current disability was either (i) caused or (ii) aggravated by the Veteran's service-connected duodenal ulcer, degenerative joint disease of the knees, pes planus, and/or migraine headaches?

If the current disability manifested by tiredness/fatigue was aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

(d)  If any tiredness/fatigue that has been present since August 2006 is not due to a distinct and identifiable disability, is it at least as likely as not (50 percent probability or more) that the symptom represents an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's service in Southwest Asia or a medically unexplained chronic multisymptom illness which is defined by a cluster of signs or symptoms (such as chronic fatigue syndrome)?  If so, the examiner should also describe the extent to which the illness has manifested. 

In formulating the above opinions, the examiner should specifically acknowledge and comment on any disability manifested by tiredness/fatigue diagnosed or any tiredness/fatigue experienced since August 2006, all reports of and instances of treatment for fatigue in the Veteran's service treatment records, and his reports of tiredness/fatigue in the years since service.

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran (including his reports of a continuity of symptomatology in the years since service) must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms or a continuity since service, the examiner must provide a reason for doing so.  

4.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to assess the nature and etiology of any current skin disability.  All indicated tests and studies shall be conducted.

All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

For each skin disability diagnosed since August 2006, the examiner should answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current skin disability had its onset during service, is related to the Veteran's reported skin problems in service, or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner should specifically acknowledge and comment on any skin disability diagnosed since August 2006 (including, but not limited to, dissecting cellulitis and any proteus mirabilis and neck fissures) and the Veteran's reports of skin problems in service and in the years since that time.

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran (including his reports of a continuity of skin symptomatology in the years since service) must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms or a continuity since service, the examiner must provide a reason for doing so.  

5.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to assess the nature and etiology of any current neurologic disability of the extremities.  All indicated tests and studies shall be conducted.

All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

For any neurologic disability of the extremities diagnosed since April 2009, the examiner should answer the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current neurologic disability had its onset during service, had its onset in the year immediately following service, is related to the Veteran's neurologic symptoms in service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current neurologic disability was either (i) caused or (ii) aggravated by the Veteran's service-connected lumbar degenerative disc disease/degenerative arthritis, degenerative joint disease of the knees, and/or pes planus?

If the current neurologic disability was aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

In formulating the above opinions, the examiner should specifically acknowledge and comment on any neurologic disability  of the extremities diagnosed since April 2009, all reports of and instances of treatment for neurologic symptoms in the Veteran's service treatment records, and the Veteran's reports of neurologic symptoms in the years since service.

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran (including his reports of a continuity of neurologic symptomatology in the years since service) must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms or a continuity since service, the examiner must provide a reason for doing so.  

6.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, schedule the Veteran for a VA examination to assess the nature and etiology of any current sinusitis and allergic rhinitis.  All indicated tests and studies shall be conducted.

All relevant electronic records, including a copy of this remand and any records obtained pursuant to this remand, must be sent to the examiner for review.

For any sinusitis and allergic rhinitis diagnosed since January 2010, the examiner should answer the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current sinusitis had its onset during service, is related to the Veteran's sinus symptoms in service, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current allergic rhinitis had its onset during service, is related to the Veteran's nasal symptoms in service, or is otherwise the result of a disease or injury in service?

(c)  Is it at least as likely as not (50 percent probability or more) that the current sinusitis was either (i) caused or (ii) aggravated by the Veteran's service-connected duodenal ulcer and/or migraine headaches?

(d)  Is it at least as likely as not (50 percent probability or more) that the current allergic rhinitis was either (i) caused or (ii) aggravated by the Veteran's service-connected duodenal ulcer and/or migraine headaches?

If the current sinusitis and/or allergic rhinitis was aggravated by a service-connected disability, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

In formulating the above opinions, the examiner should specifically acknowledge and comment on any sinusitis and allergic rhinitis diagnosed since January 2010, all reports of and instances of treatment for sinus and nasal symptoms in the Veteran's service treatment records, and the Veteran's reports of sinus and nasal symptoms in the years since service.

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran (including his reports of a continuity of symptomatology in the years since service) must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms or a continuity since service, the examiner must provide a reason for doing so.  

7.  If any benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case.  After the Veteran is given an opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


